Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In claim 1, lines 5 and 6 from the bottom, please remove the phrase,
 
-- trialkoxysilane having hydrocarbon having 1 to 18 carbon atoms; and isomers,—

Please cancel claims 10-14.

Applicant had been advised that Fukushima et al., U.S. Patent Application Publication No. 2014/0162069 was regarded as constituting a foundation for the rejection of claims 1, 6, 8, and 9 where the film-forming compound was a trialkoxysilane bearing C1-18 hydrocarbon groups.  The above amendment was authorized as a means of precluding the issuance of another rejection.
	Whereas Applicant had approved the removal of the mention of the alkoxysilanes bearing hydrocarbon substituents, there had not been discussion of the simultaneous deletion of the phrase “and isomers”.  The Examiner concluded only after the interview that this subject matter was problematic.  The claim does not specify a particular type of isomer and, therefore, might include compounds that are not even alkoxysilanes in the case that the isomers were constitutional isomers.  Thus, the mention of isomers of the listed silanes not only elicits questions as to what additional compounds are encompassed within that description but possibly even raises questions of enablement insofar as it would not be apparent how many of the isomers would be capable of curing into a coating.  Should Applicant have misgivings with the Examiner’s additional removal of this concept, they are invited to contact the Examiner for further discussion of the matter.
	The art cited during this prosecution is regarded as the most germane available.  Insofar as it fails to even render obvious the instant invention as now defined, claims 1 and 6-9 are allowable.  Because this application is in condition for allowance except for the presence of claims 10-14 directed to coated articles non-elected without traverse, those claims have been cancelled.

	In anticipation that Applicant may decide to file a divisional application to try and capture the subject matter of the non-elected claims, U.S. 2015/0274991 is cited herein as being apparently applicable to the patentability of at least claim 10.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





August 5, 2022

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765